Citation Nr: 1243632	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-06 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.  The Veteran also served in the National Guard prior to his active military service.   

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file is now in the jurisdiction of the Montgomery, Alabama RO.  

In June 2010, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(a) (West 2002).  A transcript of the hearing is of record.  

The Board remanded this issue for further evidentiary development in August 2010 and March 2012.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral knee disability did not manifest during his military service and is not otherwise related to an event or injury in service; bilateral knee arthritis did not manifest to a compensable level within one year of his discharge from service.





CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by active service, and the incurrence or aggravation of degenerative arthritis of the knees during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

A January 2006 letter provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in October 2012.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, and hearing testimony.

In addition, the Board notes that the case was remanded in August 2010 to provide the Veteran with a VA examination, to obtain VA and Social Security Administration (SSA) records, and to request the Veteran submit authorization to obtain private treatment records; and was remanded in March 2012 to properly notify the Veteran of the unavailability of certain VA treatment records and to provide the Veteran with another VA examination.  An August 2010 letter asked the Veteran to provide authorization for VA to obtain certain private treatment records.  The letter was sent to the Veteran's last known address and was not returned as undeliverable.  The Veteran did not respond to the letter, and without authorization VA cannot obtain private treatment records.  In a May 2012 statement the Veteran identified having knee surgery 40 years previously at the private Western Baptist Hospital in Paducah, Kentucky; however, he stated that he was positive the records had been destroyed.  Therefore, any attempts by VA to request these records would be futile and VA has no further duty to assist in obtaining these records.  See 38 C.F.R. § 3.159(c)(1) (2012).  

Records from SSA were obtained, as were the requested VA records with the exception of some records from VA facilities in Georgia and Kentucky.  In April 2012, the Veteran was properly notified of the unavailability of the VA records and given an opportunity to submit additional evidence.  Although in a May 2012 statement, the Veteran expressed disbelief that VA did not have records from 1987 and 1988 from the Augusta, Georgia VA facility, he did not provide these records.  A March 2011 statement from the Augusta facility clearly states that it could not locate records for the Veteran from 1987 to 1988.  VA will end its efforts to obtain records from a Federal agency if VA concludes that the records do not exist, such as where the Federal agency advises VA that the records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Therefore, VA has no further duties to seek the identified records from the VA facility in Augusta, Georgia.  

The Veteran was provided the requested VA examinations in September 2010 and April 2012.  In a May 2012 statement, the Veteran asserted that the only examination of his knees in April 2012 consisted of him bending his knee twice while the examiner used a measuring device during the second attempt.  To the extent the Veteran is contending that the examination was inadequate, the Board must disagree.  The examination report notes a review of the claims file and provides the Veteran's reported history.  The examiner provided findings from range of motion and functional capacity testing.  Diagnostic testing, including X-rays were reviewed and noted.  Therefore, the Board finds that the Veteran was provided an adequate medical examination in conjunction with his claim.  

Referable to VA's duty to obtain an adequate medical opinion, the April 2012 examination report included an opinion as to whether the current bilateral knee disabilities were as likely as not incurred in or aggravated by service.  A rationale was provided for the conclusions reached and the relevant history was considered.  Therefore, the Board finds that VA has obtained an adequate medical opinion in conjunction with the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the Agency of Original Jurisdiction ultimately accomplished and substantially complied with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Veteran also was provided an opportunity to set forth his contentions during the June 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the June 2010 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim of service connection for bilateral knee disabilities, and sought to identify any further development that was required to help substantiate that claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. at 484-86; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Veteran asserts that he has a current bilateral knee disability as a result of falling on ice and hitting his knees during his active military service.  Specifically, he contends that he slipped on ice, fell, and landed on his knees after jumping off of a personnel carrier.  Board Hearing Tr. at 15.  He did not go on sick call or tell anyone about the injury.  Id. at 15.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

In order to establish service connection for the claimed disorder, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and degenerative arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

In the instant case, there is medical evidence demonstrating that the Veteran has a current bilateral knee disability.  For example, on VA examination in April 2012 the diagnosis was bilateral knee arthritis with total knee arthroplasty.  The first Hickson element has been satisfied.  

Turning to the second Hickson element, service treatment records show no complaint, treatment, or diagnosis related to a knee disability.  During the Veteran's August 1958 separation examination, evaluation of the lower extremities was normal.  A 1 inch scar on the lateral aspect of the right knee was noted.  In connection with that examination, the Veteran denied having had a trick or locked knee and having had swollen or painful joints.  However, the Veteran maintains that he had knee pain during service after slipping on ice and falling, but that he did not report the injury or knee pain.  Board Hearing Tr. at 15-16.  He is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465  (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  The Board accepts as credible the Veteran's lay statements that he fell on his knees during service and experienced bilateral knee pain.  

Turning to the final Hickson element - a nexus between the claimed in-service injury and the current disability - the Board finds an April 2012 VA opinion to be the most probative piece of evidence.  Although another medical opinion adverse to the claim was offered by a VA physician after a joints examination in September 2010, this opinion has been afforded no probative weight.  The examiner's opinion was based on the lack of documentation of an injury during service.  As noted above, the Board has accepted the Veteran's statements of an in-service injury as credible; thus, the examiner's opinion was offered without consideration of a pertinent piece of evidence.  

The Veteran was afforded a VA knee and lower leg examination in April 2012.  He reported that in service he had an incident on the ice and had some knee pains afterwards but did not seek out treatment and was still on full duties.  After service the Veteran reportedly had no issues with holding down labor intensive employment.  The examiner noted that the Veteran had a left meniscal injury and started to have bilateral chronic knee pain in the 1980s, with subsequent treatment.  Eventually, he needed to have knee replacements.  A physical examination was performed and X-rays were reviewed and the examiner diagnosed bilateral knee arthritis with total knee arthroplasty.  The examiner opined that the disability was less likely than not incurred in or caused by the claimed in-service injury.  He explained that the nature of the injury in service was not sufficient enough to be an etiology of the chronic knee condition, and if the in-service injury had been severe enough to cause internal derangement of the knee the Veteran would not have been able to resume his duties in the service or have been able to have the post-service occupation that he had.  According to the examiner, the evidence shows that the etiologies of his bilateral knee disability are his advancing age, his morbid obesity that started in the 1980s, and his post-service occupational injuries.  

The Board affords the April 2012 opinion high probative value as it was made after an examination of the Veteran and a review of the relevant evidence and diagnostic testing, and because a rationale was provided for the conclusion reached.  In addition, other evidence of record is supportive of the opinion.  

Regarding the examiner's comments about post-service labor intensive employment, the Veteran's statements and SSA disability and vocational reports establish that he worked in labor intensive occupations for years after service.  For example, the Veteran testified that he worked on an assembly line for 15 years and then on a farm.  Board Hearing Tr. at 12-13.  A December 1983 SSA disability report indicates that the Veteran was a laborer from 1978 to 1983 and worked on an assembly line from 1964 to 1976.  A July 1984 SSA vocational report further indicates that the Veteran worked in labor intensive positions from 1964 to 1975, 1977 to 1978, and 1979 to 1984.  

As to the examiner's implication that the Veteran's obesity began in the 1980s, the Veteran's July 1956 entrance examination report indicates that he weighed 160 pounds at that time while a March 1986 VA medical certificate reflects that he weighed 248 pounds at that time.  A December 2004 VA treatment note shows he weighed 273 pounds and provides an impression of obesity. 

Regarding post-service trauma to the knees, during private treatment in March 1987 the Veteran reported a history of left knee pain since 1977 when he had a torn medial meniscus secondary to an injury on the job.  During an April 1987 VA consultation the Veteran reported trauma to the lower extremities in 1977 when lumber fell on him.  During VA hospitalization in March and April 1987 the examiner diagnosed bilateral lower extremity pain secondary to trauma occurring in 1977.  These records, and others, also reflect that the Veteran had left knee surgery shortly after this injury.  He subsequently had right knee surgery and an additional left knee surgery.   

The evidence described above is supportive of the adverse opinion offered on April 2012 examination.  This evidence outweighs the evidence in favor of the claim.  

The Board acknowledges the Veteran's May 2012 statement in which he reasons that since a VA doctor told him to file the instant claim, the doctor must have believed that the problems with his knees could have happened the way he has described.  A VA doctor may encourage a Veteran to file a disability claim for a number of reasons.  In this case, the relevant and available VA medical records have been obtained and reviewed and no VA practitioner has written an opinion supportive of this claim.  Even if a VA doctor had believed there was merit in this claim, the Board cannot assign any probative weight to that belief as the doctor has not provided a rationale for such belief.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

The Veteran has provided competent evidence regarding the continuity of knee pain since the injury in service and has contended that his current bilateral knee disability is related to falling on his knees and experiencing bilateral knee pain in service.   Although lay testimony can be competent to establish a nexus to service, here, the Board finds that the competent and credible April 2012 medical opinion outweighs the Veteran's lay statements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting that whether lay evidence is competent and sufficient is a fact issue to be addressed by the Board in each case).  As explained above, the April 2012 VA examiner took into consideration various factors, including the physiological nature of the Veteran's in-service injury, his intercurrent post-service injuries, his post-service occupational background, his age, and his obesity, when concluding that the Veteran's current bilateral knee disabilities were less likely than not related to his in-service knee injuries.  Therefore, the Board finds that the April 2012 medical opinion holds more probative value than the Veteran's competent lay statements. 

The Board has also considered whether presumptive service connection for osteoarthritis of the knees as a chronic disease is warranted in the instant case.  Although the Veteran has indicated experiencing knee pain ever since service, the evidence of record fails to establish that he had arthritis to a compensable level within one year of his separation from service.  Hence, the criteria for presumptive service connection for the disability as a chronic disease have not been satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

In sum, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current bilateral knee disability is related to his in-service injury or otherwise related to his service.  Accordingly, service connection for a bilateral knee disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a bilateral knee disability is denied.




____________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


